126 S.E.2d 193 (1962)
Anthony S. GARGES
v.
STATE COMPENSATION COMMISSIONER et al.
No. 12134.
Supreme Court of Appeals of West Virginia.
Decided February 13, 1962.
Submitted on Rehearing May 29, 1962.
Decided on Rehearing June 26, 1962.
Mahan, Higgins, Thrift & Graney, Patrick C. Graney, Jr., Fayetteville, for appellant.
R. L. Theibert, Charleston, for appellee.
CALHOUN, President.
This case was decided by the Court on February 13, 1962, the opinion being reported in, 123 S.E.2d 886, to which opinion reference is made for a statement of pertinent facts.
On May 1, 1962, the Court granted a rehearing in this case and also in the case of Turner v. State Compensation Commissioner et al., the original opinion therein being reported in 123 S.E.2d 880; and both cases were again submitted for decision on written briefs and oral arguments of counsel for the respective parties.
*194 The original decision in the instant case is, on this rehearing, now adhered to for reasons stated in the opinion filed simultaneously herewith on rehearing in the case of Turner v. State Compensation Commissioner et al.
Reversed and remanded.
BERRY, Judge (dissenting).
I dissent from the majority opinion in the rehearing of this case for the reasons stated in the dissenting opinion filed in the case of Turner v. State Compensation Commissioner and New River and Pocahontas Consolidated Coal Company, 123 S.E.2d 880, decided on rehearing at this term of Court.